Citation Nr: 1701779	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  12-27 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 2003 to February 2010.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2016, the Veteran had a personal hearing before the undersigned VLJ.

In this decision, the Board is granting service connection for a low back disability.  The issue of service connection for the neck requires additional development, and is  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In resolving all doubt in his favor, the Veteran's chronic lumbar strain is related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for chronic lumbar strain are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2016).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran asserts that his low back is related to service.  He testified during his hearing to having pain after carrying heavy objects, which he also reported to treatment providers.  He indicated that his doctor had associated his low back with his service.  He indicated that he did not complain about his back during his separation examination.  

His STRs do not show any diagnosis or complaints regarding the low back.

His VA treatment records show treatment for low back pain at least as of April 2010, which was within two months of his separation from service.  At that time, he was found to have a slight wedging in the L1 vertebrae anteriorly, which was noted to be consistent with someone who had lifted or carried heavy weights.

A September 2010 VA examiner diagnosed myofascial pain due to compression of the L1 vertebrae, but indicated that an opinion could not be provided without resorting to speculation.  The examiner indicated there was nothing in the STRs to show a relationship.

The Veteran was evaluated by a private physician in February 2012, who noted the Veteran's history of carrying heavy objects while serving as a helicopter mechanic.  He diagnosed the Veteran with chronic lumbar strain, which he appeared to attribute to the Veteran's history of lifting.  He provided the Veteran with information on back biomechanics and proper lifting techniques.

An August 2012 VA examiner diagnosed lumbar strain, but did not associate it with any other service-connected disability.

Based on this evidence, the Board finds that all doubt should be resolved in the Veteran's favor, and that service connection should be granted for chronic lumbar strain.  The record shows that he sought treatment very shortly after separation from service, and was diagnosed with an injury consistent with lifting.  His private physician appeared to attribute chronic strain to lifting, as well, because he provided instructional material regarding how to properly lift heavy objects.  Although neither VA examiner found a relationship to service, neither appeared to consider the heavy lifting, or the treatment so soon after separation.  The evidence is in equipoise, and the Board finds service connection is warranted.  


ORDER

Service connection for chronic lumbar strain is granted.


REMAND

The Veteran's claim to service connect a neck disability requires an updated VA examination.  The VA examinations of record are inadequate for adjudication, because they do not consider evidence of VA treatment for the neck within two months after separation from service.  In April 2010, the Veteran was found to have an abnormal curvature of the cervical spine, which was attributed to muscle spasms.  Further, an opinion on whether any neck diagnosis is related to his service-connected left ankle or low back disabilities should be obtained.  Finally, it does not appear that his VA treatment records have all been associated with the record, which should be remediated.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his neck, and make arrangements to obtain all records not already associated with the claims file.

Ensure that a complete record of North Dallas VA treatment is associated with the claims file.  The CAPRI records received August 18, 2016, are labeled as containing records starting from October 2010, but this is inaccurate, as notes of treatment are dated in 2013 and later.  Ensure that records from 2010 are associated with the file.

2.  Make an effort to retrieve any additional records of treatment from the Tuttle Clinic (mentioned during the Veteran's October 2016 hearing).

3.  After receipt of records, schedule an examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any neck disability is related to the Veteran's service.  The examiner is asked to review the claims file prior to the examination and to elicit a detailed history from the Veteran regarding his symptoms and their date of onset.

The Veteran separated from service in February 2010.  In April 2010, he was shown by VA treatment providers to have an abnormal curvature of the cervical spine, which was attributed to muscle spasm.  In 2013, he was diagnosed with degenerative disk disease.  

He has testified that he was performing maintenance in a crash box when the lid came crashing down.  He was taken to a clinic and received stitches, but also hurt his neck at that time.  

The Veteran is also service-connected for left ankle and for low back.

The examiner is asked to provide an opinion on whether it is as likely as not that any neck disability is related his service.  The examiner is asked whether it is as likely as not that the abnormal curvature and muscle spasms in April 2010 were a precursor to degenerative disk disease.  The examiner is asked to also provide an opinion as to whether it is as likely as not that his left ankle or low back has caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) his neck disability.

All opinions are to be supported by explanatory rationale.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


